DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendment of 10/18/2021 has been entered. Claims 32 and 38-46 are pending in this US patent application. Claim 32 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2021.
Claims 38-46 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	The objections to the claims for containing minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 10/18/2021, which corrected the informalities.
	The rejection of the claims under 35 U.S.C. 112(a) for lacking enablement for the full scope of the claims as set forth in the previous Office action is withdrawn in light of the amendment of 10/18/2021, which amended claim 38 to recite a solid tumor.
withdrawn in light of the amendment of 10/18/2021, which recited claim 38 to recite a solid tumor.

Information Disclosure Statement
The information disclosure statement filed in this application on 10/18/2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 38-42 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 4514388 granted to Psaledakis, issued 04/30/1985.

Please note that this rejection has been slightly augmented to discuss the newly added limitation “solid tumor” in claim 38. However, because the basis for the rejection is unchanged, the rejection has been maintained.

Psaledakis teaches a proteolytic enzyme composition in which the enzyme is in the inactive or zymogen form employed therapeutically in the treatment of sarcoma cancer tumor cells and a method of treating sarcoma cancer tumor cells in mammals (see entire document, including column 1, lines 9-15, and ‘388 claims 1-2; cf. claim 38; the Examiner notes that sarcomas are solid tumors). The zymogens can be a mixture of trypsinogen and chymotrypsinogen and can be administered to a host body to reduce 

While Psaledakis does not explicitly teach that a mixture of trypsinogen and chymotrypsinogen was administered to a mammal to reduce further development of tumor cells, it would have been obvious to one of ordinary skill in the art to do so because Psaledakis teaches the administration of proenzymes to a mammal to reduce the further development of tumor cells and that the proenzymes can be a mixture of chymotrypsinogen and trypsinogen. While Psaledakis does not explicitly teach that the mixture does not contain amylase as recited in instant claim 42, the proenzyme mixture of Psaledakis can be assumed to be free of amylase because Psaledakis only discloses the possibility of including proteolytic enzymes in the mixture, and amylase is not a protease. One of ordinary skill in the art would have a reasonable expectation that contacting tumor cells in a mammal with a mixture of chymotrypsinogen and trypsinogen would successfully result in the reduction of further development of the tumor cells.
Psaledakis does not teach dose amounts of the chymotrypsinogen and trypsinogen that fall within the instantly claimed ranges recited in claims 38-41. However, the instantly recited ranges would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of chymotrypsinogen and trypsinogen to administer because the amount of a drug administered to a patient is an art-recognized, result-effective variable known to affect the treatment of the patient’s condition, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.
Therefore, claims 38-42 are rendered obvious by Psaledakis and are rejected under 35 U.S.C. 103(a).

Claim 43 is newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 4978332 granted to Luck et al., issued 12/18/1990, in view of Novak et al., Anticancer Res. 25: 1157-1178 (2005) (cited on the IDS filed 09/13/2019).

Luck teaches compositions and methods for the treatment of solid tumors including administering chemotherapeutic compositions comprising an antiproliferative or cytotoxic drug and a vasoconstrictive drug (see entire document, including column 1, lines 63-68, and column 2, lines 1-3). The composition may be used in the treatment of cancers, including colorectal cancer (column 5, lines 26-38; cf. claim 43 [“A method of treating...colorectal cancer"]). To enhance cytotoxicity, the composition may also include other agents, including trypsin and chymotrypsin (column 3, lines 32-36; cf. claim 43; the Examiner notes that, while Luck teaches that amylase may be present in the must be present, and so the teachings of Luck encompass an embodiment in which amylase is not present in the composition; the Examiner further notes that the enhancement of the cytotoxicity of the composition by trypsin and chymotrypsin indicates that the amount of the enzymes used is “therapeutically effective”). The additional agents may be present and may vary from 0.01-10 weight percent of the total composition (column 4, lines 40-44; cf. claim 43).

However, Luck does not teach using chymotrypsinogen and trypsinogen in the composition instead of the active enzyme forms. Luck also does not explicitly teach the weight ratios recited in claim 38 or that the composition treats colorectal cancer.

Novak teaches that the active form of enzymes can be inactivated in the blood by serpins (see entire document, including page 1158, left column, paragraph 2, to right column, paragraph 1). In contrast, protease proenzymes, including trypsinogen and chymotrypsinogen, are resistant to inactivation by protease inhibitors and are activated at tumor cell membranes, where they attack tumor cell surface molecules, thus providing positive clinical outcomes (page 1158, right column, paragraph 2).

While Luck does not explicitly treat colorectal cancer with the chemotherapeutic composition comprising trypsin and chymotrypsin, it would have been obvious to one of ordinary skill in the art to do so because Luck suggests that the composition can be used in the treatment of colorectal cancer. While Luck teaches treating cancer with a chemotherapeutic composition comprising trypsin and chymotrypsin instead of the 
Luck teaches that the additional agents in the composition, which would include chymotrypsin and trypsin, are present at a weight percent of 0.01-10 percent of the composition but does not teach the dose amounts recited in instant claim 38. However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of 
Therefore, claim 43 is rendered obvious by Luck in view of Novak and is rejected under 35 U.S.C. 103(a).

Claim 44 is newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 4514388 granted to Psaledakis, issued 04/30/1985, in view of Nesi et al., Arch. Pathol. Lab. Med. 125: 152-155 (2001).

As discussed above, claim 38 is rendered obvious by Psaledakis. However, Psaledakis does not teach that the sarcoma is a pancreatic sarcoma as recited in instant claim 44.

Nesi teaches the existence of primary sarcomas of the pancreas (see entire document, including page 152, left column, paragraph 2; cf. claim 44).

While Psaledakis does not teach the administration of the chymotrypsinogen and trypsinogen composition rendered obvious by their teachings to a patient with a pancreatic sarcoma, it would have been obvious to one of ordinary skill in the art to do so because Psaledakis teaches that the composition is to be used for the treatment of sarcoma tumor cells and because Nesi teaches that primary sarcomas can arise in the 
Therefore, claim 44 is rendered obvious by Psaledakis in view of Nesi and is rejected under 35 U.S.C. 103(a).

Claim 45 is newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 4514388 granted to Psaledakis, issued 04/30/1985, in view of Oliveira et al., Am. J. Surg. Pathol. 26(8): 1056-1063 (2002).

As discussed above, claim 38 is rendered obvious by Psaledakis. However, Psaledakis does not teach that the sarcoma is a brain sarcoma as recited in instant claim 45.

Oliveira teaches the existence of primary sarcomas of the brain (see entire document, including page 1056, left column, paragraph 2; cf. claim 45).

While Psaledakis does not teach the administration of the chymotrypsinogen and trypsinogen composition rendered obvious by their teachings to a patient with a brain sarcoma, it would have been obvious to one of ordinary skill in the art to do so because 
Therefore, claim 45 is rendered obvious by Psaledakis in view of Oliveira and is rejected under 35 U.S.C. 103(a).

Claim 46 is newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 4514388 granted to Psaledakis, issued 04/30/1985, in view of Matthaei et al., Arch. Surg. 144(4): 339-344 (2009).

As discussed above, claim 38 is rendered obvious by Psaledakis. However, Psaledakis does not teach that the sarcoma is a liver sarcoma as recited in instant claim 46.

Matthaei teaches the existence of sarcomas of the liver (see entire document, including page 339, left column, paragraph 1; cf. claim 46).

While Psaledakis does not teach the administration of the chymotrypsinogen and trypsinogen composition rendered obvious by their teachings to a patient with a hepatic 
Therefore, claim 46 is rendered obvious by Psaledakis in view of Matthaei and is rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-42 remain rejected, and claims 43-46 are newly rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9636359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ’359 recite ratios of chymotrypsinogen and trypsinogen but do not recite the specific dose amounts recited in the instant claims. However, the claimed dose amounts would be within the realm of routine experimentation from those recited in the claims of ‘359 for the same reasons as recited above under Claim Rejections – 35 USC 103. In addition, the claims of ‘359 recite solid tumors, and claims 10-21 of ‘359 recite the specific solid tumors recited in instant claims 43-46. Accordingly, the instant claims are ‘rendered obvious’ by the claims of ‘359 and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 38-44 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 40 of copending Application No. 16/073247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘247 recite a method of administration to a narrower patient population than recited in the instant claims. Claim 40 of ‘247 recites solid tumors, including those recited in instant claims 43-44. In addition, the claims of ‘247 recite ratios of chymotrypsinogen and trypsinogen but do not recite the specific dose amounts recited in the instant claims. However, the claimed dose amounts would be within the realm of routine experimentation from those recited in the claims of ‘247 for the same reasons as recited above under Claim Rejections – 35 USC 103. Accordingly, the instant claims are ‘rendered obvious’ by the claims of ‘247 and are rejected on the ground of nonstatutory, obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 38-44 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 16, 21, and 22 of copending Application No. 15/775375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘375 recite a method of administration to a narrower patient population than recited in the instant claims. Claim 23 of ‘375 recites prima facie case of obviousness (see MPEP § 2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 38-46 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 16-19 of copending Application No. 16/094846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘846 recite a method of administration to a narrower patient population than recited in the instant claims. Claims 16-19 of ‘846 recite solid tumors, including the specific solid tumors recited in instant claims 43-46. In addition, the claims of ‘846 recite ratios of chymotrypsinogen and trypsinogen but do not recite the specific dose amounts recited in the instant claims. However, the claimed dose amounts would be within the realm of routine experimentation from those recited in the claims of ‘846 for the same reasons as recited above under Claim Rejections – 35 USC 103. Accordingly, the instant claims are ‘rendered obvious’ by the claims of ‘846 and are rejected on the ground of nonstatutory, obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 112(a). While this rejection has been withdrawn, rendering Applicant’s arguments moot, the Examiner wishes to address the portion of the argument in which Applicant references the Declaration of Ralf Brandt filed 08/19/2016 in the parent application (remarks, page 6). Please note that, in order for information filed in a declaration to be considered, the declaration must be filed in the instant application.

Applicant has traversed the above rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Psaledakis. Applicant states that Psaledakis does not teach or suggest that administering both chymotrypsinogen and trypsinogen has any beneficial effect. Applicant states that Psaledakis does not teach or suggest any amount of chymotrypsinogen and trypsinogen is important. Applicant states that Psaledakis’ experimental data uses trypsinogen only, not both trypsinogen and chymotrypsinogen. Applicant states that an ordinarily skilled artisan would not consider Psaledakis’ statements but would only consider the experimental data of Psaledakis (remarks, pages 7-9). These arguments have been fully considered but have not been found persuasive.
The Examiner notes that Psaledakis clearly teaches the use of “a proenzyme selected from the group consisting of trypsinogen, chymotrypsinogen, and mixtures thereof” (emphasis added) for the treatment of sarcoma (see, for example, claim 1 of Psaledakis). The MPEP clearly states that patents are relevant as prior art for all they contain, including nonpreferred and alternative embodiments (see MPEP § 2123). 
Regarding Applicant’s argument that Psaledakis does not teach that particular amounts of chymotrypsinogen and trypsinogen are important, the Examiner notes that, as discussed above, the instantly recited amounts would be within the realm of routine experimentation. Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Please note that a showing of criticality made in the parent case cannot be applied to the instant application. The arguments and declarations must be presented again in the instant application in order to be considered.

Applicant has requested that the rejections and provisional rejections on the ground of nonstatutory double patenting be held in abeyance until all other issues are resolved (remarks, page 9). The Examiner notes that the rejections and provisional rejections will remain of record until overcome.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.